Name: Council Regulation (EEC) No 2177/88 of 18 July 1988 fixing customs duties on imports of redfish (Sebastes spp.), fresh, chilled or frozen, falling within CN codes 0302 69 31, 0302 69 33, 0303 79 35, 0303 79 37, ex 0304 10 99 and 0304 90 31 and originating in Iceland
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  Europe;  trade;  fisheries
 Date Published: nan

 No L 191 /6 Official Journal of the European Communities 22. 7. 88 COUNCIL REGULATION (EEC) No 2177/88 of 18 July 1988 fixing customs duties on imports of redfish (Sebastes spp.), fresh, chilled or frozen, falling within CN codes 0302 69 31 , 0302 69 33, 0303 79 35 , 0303 79 37 , ex 0304 10 99 and 0304 90 31 and originating in Iceland THE COUNCIL OF THE EUROPEAN COMMUNITIES, agreement between the European Economic Community and .the Republic of Iceland ; Whereas, given that this examination has not yet been finished, it is desirable that this period be extended until 31 December 1988, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 January to 31 December 1988 the rate of duty for redfish (Sebastes spp .), fresh, chilled or frozen, falling within CN codes 0302 69 31 , 0302 69 33, 0303 79 35, 0303 79 37, ex 0304 10 99 and 0304 90 31 and originating in Iceland shall be fixed at 2 % . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas an interpretation problem has arisen regarding the import of . redfish under the terms of the Agreement between the European Economic Community and the " Republic of Iceland ; Whereas, by Decision of the Council , the customs duties applicable on the import of redfish {Sebastes spp.), fresh, chilled or frozen, originating in Iceland, were provisi ­ onally fixed at 2 % ad valorem for the period 1 January to 30 June 1988 in order to allow for an examination of the preferential trade arrangements in the context of the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1988 . For the Council The President Y. POTTAKIS